DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/16/2021, 04/01/2022 and 06/06/2022 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-9, 11-13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (China Pub. No. CN 110046509A) in view of Baptist et al. (U.S. Pub. No. 2017/0019253 A1), further in view of Zhi et al. (WO 2020177579 A1).
Regarding claim 1, Yang teaches a method, comprising: 
receiving an object from a client as part of a data ingestion process (paragraph 8th of page 4, uploading to the network the publish defamation and defamation statement of text file); 
by a masker worker, generating a list that identifies one or more byte ranges, of the object, to be masked (6th-8th paragraph of page 9, the obscuring instructions may specifically include target transaction identifier and secret condition, wherein the obscuring condition for determining the sensitive content transaction identifier corresponding to the target transaction, the concealment condition can be sensitive location information is used for representing the location sensitive content in the trade transaction identifier corresponding to the target is located, for the example, the sensitive position information may be byte range information (1,6) representing the target transaction corresponding to the transaction identifier in the 1 byte to the content of the 6 bytes is sensitive content); providing the list to an object access microservice (6th-8th paragraph of page 9, receiving a concealment instruction, the obscuring instructions may specifically include target transaction identifier and secret condition, wherein the obscuring condition for determining the sensitive content transaction identifier corresponding to the target transaction, the concealment condition can be sensitive location information is used for representing the location sensitive content in the trade transaction identifier corresponding to the target is located, for the example, the sensitive position information may be byte range information (1,6) representing the target transaction corresponding to the transaction identifier in the 1 byte to the content of the 6 bytes is sensitive content).
Yang does not explicitly disclose: by the object access microservice, creating an object recipe of the object, and the object recipe includes one or more slices, and each of the slices includes one or more segments of data.
Baptist teaches: by the object access microservice, creating an object recipe of the object, and the object recipe includes one or more slices, and each of the slices includes one or more segments of data (Fig. 9D, paragraph [0060], segmenting thee data partition into a plurality of data segments, dividing data segment into the set of data sub-segments; also see paragraph [0061]-[0065], [0068]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include by the object access microservice, creating an object recipe of the object, and the object recipe includes one or more slices, and each of the slices includes one or more segments of data.
Motivation to do so would be to include by the object access microservice, creating an object recipe of the object, and the object recipe includes one or more slices, and each of the slices includes one or more segments of data for an indefinite period of time without data loss and in a secure manner.
Yang as modified by Baptist further teach:
masking only those segments of a slice that are in a byte range identified in the list, creating a masked slice that comprises the masked segments, and creating a masked object recipe that contains a reference to the masked slice, wherein the masking is performed before the object is stored in storage (Yang, paragraph 8th-9th of page 8, paragraph 6th-8th of page 9, paragraph determining the hidden data, replacing the transaction in the content field of the target transaction location into the secret data, the secret data may also include the front mark character, the first mark character, the second mark after the character, remark information, wherein the first mark character may be used to with the non-sensitive content to be separated, the second mark after the character may be used for separating the non-sensitive content and the remark information); creating a masked object that includes the masked slice (Yang, paragraph 8th-9th of page 8, determining the hidden data, replacing the transaction in the content field of the target transaction location into the secret data).
Yang as modified by Baptist do not explicitly disclose: deduplicating the masked object. 
Zhi teaches: deduplicating the masked object (WO2020177579, paragraph [0009], deduplicating with field value comprising obfuscated field value).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include deduplicating the masked object into data concealment of Yang.
Motivation to do so would be to include deduplicating the masked object for filtering of most redundant data packets in Bluetooth Mesh network layer or lower layer without deblurring (Zhi, paragraph [0019]).
Regarding claim 2, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the object is provided to the masker worker by a load balancer (Yang, paragraph 8th of page 4, 6th-8th paragraph of page 9, uploading to the network the publish defamation and defamation statement of text file; the obscuring instructions may specifically include target transaction identifier and secret condition, wherein the obscuring condition for determining the sensitive content transaction identifier corresponding to the target transaction, the concealment condition can be sensitive location information is used for representing the location sensitive content in the trade transaction identifier corresponding to the target is located). 
Regarding claim 3, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the masked slice further comprises one or more unmasked segments (Yang, paragraph 6th-8th of page 9, the secret data may also include the front mark character, the first mark character, the second mark after the character, remark information, wherein the first mark character may be used to with the non-sensitive content to be separated, the second mark after the character may be used for separating the non-sensitive content and the remark information). 
Regarding claim 6, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, further teach wherein information identifying the byte ranges is provided to the masker worker by another entity (Yang, 6th-8th paragraph of page 9, the obscuring instructions may specifically include target transaction identifier and secret condition, wherein the obscuring condition for determining the sensitive content transaction identifier corresponding to the target transaction, the concealment condition can be sensitive location information is used for representing the location sensitive content in the trade transaction identifier corresponding to the target is located, for the example, the sensitive position information may be byte range information (1,6) representing the target transaction corresponding to the transaction identifier in the 1 byte to the content of the 6 bytes is sensitive content). 
Regarding claim 8, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, further teach storing the deduplicated masked object in storage (Zhi, paragraph [0009], deduplicating with field value comprising obfuscated field value). 
Regarding claim 9, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, further teach generating respective fingerprints only for masked segments, but not for unmasked segments (Yang, paragraph 6th-10th of page 9, generating transaction hash as the secret data for the hidden/sensitive data). 
As per claims 11-13, these claims are rejected on grounds corresponding to the same rationales given above for rejected claims 1-3 respectively and are similarly rejected.
As per claim 16, this claim is rejected on grounds corresponding to the same rationales given above for rejected claim 6 and is similarly rejected.
As per claims 18-19, these claims are rejected on grounds corresponding to the same rationales given above for rejected claims 8-9 respectively and are similarly rejected.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (China Pub. No. CN 110046509A) in view of Baptist et al. (U.S. Pub. No. 2017/0019253 A1) and Zhi et al. (WO 2020177579 A1), further in view of Gordon et al. (U.S. Pub. No. 2017/0061155 A1).
Regarding claim 4, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein both the masked object and unmasked object are stored in storage. 
Gordon teaches wherein both the masked object and unmasked object are stored in storage (paragraph [0019]-[0021], applying a single technique for masking identifiable elements which will only mask a subset of the identifiable elements within the digital image but will leave a number of other identifiable elements within the digital image; the resulting masked digital image may then be stored; also see paragraph [0058]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein both the masked object and unmasked object are stored in storage into data concealment of Yang.
Motivation to do so would be to include wherein both the masked object and unmasked object are stored in storage to maintain the security of the identifiable of the original digital image (Gordon, paragraph [0020], line 26-27).
Regarding claim 5, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, further teach wherein deduplication of the masked object is performed at the segment level (Baptist, Fig. 9D, paragraph [0060]-[0061], segmenting thee data partition into a plurality of data segments, dividing data segment into the set of data sub-segments, encrypt the set of data sub-segments to produce the encrypted data and the masked key includes a series of encrypting steps; also see paragraph [0065], [0068]; in conjunction with the deduplication of the obfuscated data taught by Zhi (paragraph [0009]), it teaches wherein deduplication of the masked object is performed at the segment level as claimed) but do not explicitly disclose: for an unmasked segment, the object access microservice forms a segment of the unaltered data, and the segment of unaltered data is referenced by, and contained in, both the object and the masked object. 
Gordon teaches for an unmasked segment, the object access microservice forms a segment of the unaltered data, and the segment of unaltered data is referenced by, and contained in, both the object and the masked object (paragraph [0019]-[0021], applying a single technique for masking identifiable elements which will only mask a subset of the identifiable elements within the digital image but will leave a number of other identifiable elements within the digital image; the resulting masked digital image may then be stored, noted, the identifiable elements that are left alone without masking, which contained in both digital image and the resulting masked digital image).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include for an unmasked segment, the object access microservice forms a segment of the unaltered data, and the segment of unaltered data is referenced by, and contained in, both the object and the masked object into data concealment of Yang.
Motivation to do so would be to include for an unmasked segment, the object access microservice forms a segment of the unaltered data, and the segment of unaltered data is referenced by, and contained in, both the object and the masked object to maintain the security of the identifiable of the original digital image (Gordon, paragraph [0020], line 26-27).
As per claims 14-15, these claims are rejected on grounds corresponding to the same rationales given above for rejected claims 4-5 respectively and are similarly rejected.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (China Pub. No. CN 110046509A) in view of Baptist et al. (U.S. Pub. No. 2017/0019253 A1) and Zhi et al. (WO 2020177579 A1), further in view of Chen et al. (U.S. Pub. No. 2020/0042214 A1).
Regarding claim 7, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein at least part of the method is performed in a container orchestration system. 
Chen teaches: wherein at least part of the method is performed in a container orchestration system (the container orchestrator beginning processing the container specification, which indicates that only the deduplication data storage feature is implemented).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein at least part of the method is performed in a container orchestration system into data concealment of Yang.
Motivation to do so would be to include wherein at least part of the method is performed in a container orchestration system to implement the base set of data storage features automatically without human involvement (Chen, paragraph [0003], line 17-18).
As per claim 17, this claim is rejected on grounds corresponding to the same rationales given above for rejected claim 7 and is similarly rejected.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (China Pub. No. CN 110046509A) in view of Baptist et al. (U.S. Pub. No. 2017/0019253 A1) and Zhi et al. (WO 2020177579 A1), further in view of Hart (U.S. Patent No. 11,055,674 B1).
Regarding claim 10, Yang as modified by Baptist and Zhi teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose checking, with an object access microservice that receives the object at least indirectly from the client, whether or not masking is enabled. 
Hart  teaches: checking, with an object access microservice that receives the object at least indirectly from the client, whether or not masking is enabled (col. 5, line 44-46, col. 19, line 18-30, col. 25, line 53-58, the unmask command is configured to enable the user to selectively mask and unmask the set of masked fields in the check image, the user may select a specific field of the set of fields to selectively mask the specific field, the system and methods for check masking and unmasking are configured to perform interdiction on digital images by overlaying the set of fields including sensitive information with masking; also see col. 6, line 47-51).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include checking, with an object access microservice that receives the object at least indirectly from the client, whether or not masking is enabled into data concealment of Yang.
Motivation to do so would be to include checking, with an object access microservice that receives the object at least indirectly from the client, whether or not masking is enabled to allow the masking configuration from the user.
As per claim 10, this claim is rejected on grounds corresponding to the same rationales given above for rejected claim 20 and is similarly rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168